DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, and 8-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument (beginning on page 7) that Tanimoto teaches one beam for inspection and one beam for charge control, and therefore that it would not be obvious to use both beams for inspection (detecting electrons generated by interactions from each beam with the sample); Tanimoto teaches a number of embodiments utilizing more than merely two beams, and Tanimoto discloses using at least two imaging beams: “in this embodiment, it is configured that a plurality of beams for inspection and for surface charge control are pulled out from one electron source in the same way as the embodiments 1 to 6, but among these beams a plurality of beams are used as the beam for inspection instead of one” [0105].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 16, 17, 20, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. U.S. PGPUB No. 2010/0133433 in view of Shaked et al. U.S. PGPUB No. 2019/0164721.

Regarding claims 1 and 21, Tanimoto teaches a system for investigating a sample, the system comprising
a sample holder configured to hold the sample (Figure 2, part 217);
a charged particle emitter configured to emit a plurality of charged particles towards the sample (Figure 2, part 202):
a bifocal beamformer positioned between the charged particle emitter and the sample holder (Figure 2, part 206), wherein the bifocal beamformer is configured to:
form the plurality of charged particles into a first charged particle beam and a second charged particle beam (parts 203a-c); and
modify one or more focal properties of at least one of the first charged particle beam and the second charged particle beam such that the first charged particle beam is focused at a plane at or near the sample and the second charged particle beam is not focused at the plane at or near the sample (Figure 3, [62]one beam for inspection, one for surface charge)), where the first charged particle beam and the second charged particle beam each irradiate the sample at the same time (Figure 3, at the respective beam locations).
Tanimoto fails to explicitly state that the second charged particle beam diameter is 50x greater than that of the first charged particle beam diameter. However, Tanimoto does teach that the diameter is greater, and that its adjustable ([93]-[95]). The size of 
Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the right size of the charge control beam diameter , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215. 
Tanimoto discloses the claimed invention except that while Tanimoto discloses a scanning electron microscope apparatus (having a detector 113 that detects electrons emitted from the sample 108, but positioned on the same side of the sample as the primary electron source) there is no explicit disclosure that the detector is positioned downstream of the sample, wherein the detector is configured to detect charged particles that pass through or are emitted in a downstream direction from the sample as a result of both the first charged particle beam and the second charged particle beam.
Shaked discloses a system for investigating a sample, the system comprising: a sample holder 136 configured to hold the sample 230; a charged particle emitter 202 configured to emit a plurality of charged particles 210 towards the sample 230; a bifocal beamformer 212 positioned between the charged particle emitter 202 and the sample holder (as illustrated in figure 2A), wherein the bifocal beamformer 212 is configured to: form the plurality of charged particles 210 into a first charged particle beam 216 and a second charged particle beam 218; and a detector positioned downstream of the sample, wherein the detector is configured to detect charged particles that pass through or are emitted in a downstream direction from the sample as a result of both the first 
Shaked teaches that modifying an SEM system (having a detector on the same side of the sample as the primary electron beam source) to be a TEM (having a detector on the opposite side of the sample from the primary electron beam source) is a known improvement and requires changing the location of the detector and an adjustment of the primary electron beam to a higher energy level.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanimoto with the detector of Shaked in order to obtain more information about a sample by performing a range of analyses (since SEM and TEM analyze different electrons that result from an interaction between a primary electron beam and a sample) providing a more detailed imaging of the sample.

Regarding Claim 2, Tanimoto teaches the system of claim 1, wherein the charged particle emitter is an electron emitter configured to emit electrons toward the 

Regarding Claim 5 and 22, Tanimoto teaches a method for investigating a sample, the method comprising:
emitting a plurality of charged particles toward the sample (Figure 2, part 217);
forming the plurality of charged particles into a first charged particle beam and a second charged particle beam (part 202);
modifying the focal properties of at least one of the first charged particle beam and the second charged particle beam such that the corresponding focal planes of the first charged particle beam and the second charged particle beam are different (Figure 3, [62] one beam for inspection, one for surface charge, adjusting focus height, [93])).
Tanimoto fails to explicitly state that the second charged particle beam diameter is 50x greater than that of the first charged particle beam diameter at or proximate to each plane where the first beam diameter has a crossover. However, Tanimoto does teach that the diameter is greater, and that its adjustable ([93]-[95]). The size of the flood beam effects the amount of area of the sample that is treated for surface charge control.
Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the right size of the charge control beam diameter at the crossover plane, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215. 

Regarding Claim 6, Tanimoto teaches the method of claim 5, wherein the plurality of charged particles are electrons and the first charged particle beam and the second charged particle beam are each electron beams (title).

Regarding Claim 8, Tanimoto teaches the method of claim 5, wherein the first charged particle beam and the second charged particle beam are mutually coherent beams (Figure 3).

Regarding Claim 16, Tanimoto teaches the method of claim 9, wherein the bifocal beamformer comprises:
a physical structure defining a first aperture and a second aperture, wherein the first charged particle beam passes through the first aperture and the second charged particle beam passes through the second aperture (part 208); and
a lens positioned and/or configured to adjust the focal properties of the at least one of the first charged particle beam and the second charged particle beam such that they have different corresponding focal planes ([93] and part 206, 212 of Figure 2).

Regarding Claim 17, Tanimoto teaches the method of claim 9, wherein the bifocal beamformer comprises at least one physical structure that defines:
a first aperture that allows the first charged particle beam to pass through the at least one physical structure;

plurality of other apertures (Figure 11).

Regarding Claim 20, Tanimoto teaches the method of claim 5, wherein the one of the first charged particle beam and the second charged particle beam is a parallel beam at the sample (Figure 3).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. U.S. PGPUB No. 2010/0133433 in view of Shaked et al. U.S. PGPUB No. 2019/0164721 in further view of Masnaghetti et al. U.S. PGPUB No. 2017/0084424.

Regarding Claim 9, Tanimoto teaches the method of claim 5. Tanimoto fails to teach but Masnaghetti teaches wherein each of the forming the plurality of charged particles and the modifying of the focal properties is at least partially performed by a bifocal beamformer (Figure 1, part 109, beamformer, does both via 111, 113). Modification would have entailed adding the features of the beamformer of Masnaghetti in the apparatus of Tanimoto. It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made since it would have been a desirable modification to have one component piece doing more functions, in order to create a more compact instrument while still preserving its capabilities. 

Claims 4, 10, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. U.S. PGPUB No. 2010/0133433 in view of Shaked et al. U.S. PGPUB No. 2019/0164721 in further view of Winkler et al. U.S. PGPUB No. 2019/0019649.

Regarding Claim 4, Tanimoto teaches the system of claim 1, but fails to teach wherein the bifocal beamformer modifies the focal properties by applying at least a quadrupole lensing effect to at least one of the first charged particle beam and the second charged particle beam.
Winkler ‘649 teaches wherein a beamformer modifies the focal properties by applying at least a quadrupole lensing effect to at least one of the first charged particle beam and the second charged particle beam (“The electrostatic multipoles 151 may be configured for at least one of individually deflecting, correcting, shaping and/or focusing one associated beamlet, respectively”[52]).
Modification would have entailed using the multipole type of lenses of Winkler ‘649 in place of or in addition to the individual lenses of Tanimoto. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so since it would have involved the substitution of one known element for another in order to obtain the predictable results of focusing the beamlets individually. 

Regarding Claim 10, Tanimoto teaches the method of claim 9, wherein the bifocal beamformer applies at least a quadrupole lensing effect to the first charged particle beam.
Winkler ‘649 teaches applying a quadrupole lensing effect to a first charged particle beam (“quadrupole or octupole” [43], “multipole device include … four electrodes” and “The electrostatic multipoles 151 may be configured for at least one of individually deflecting, correcting, shaping and/or focusing one associated beamlet, respectively”[52]).
Modification would have entailed using the multipole type of lenses of Winkler ‘649 in place of or in addition to the individual lenses of Tanimoto. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so since it would have involved the substitution of one known element for another in order to obtain the predictable results of focusing the beamlets individually. 

Regarding Claim 11, Tanimoto teaches the method of claim 10, but fails to teach  wherein the modifying of the focal properties is at least partially performed by a multipole positioned downstream of the bifocal beamformer, and wherein the
multipole is configured to apply at least a quadrupole lensing effect to the first charged particle beam.
Winkler ‘649 teaches wherein the modifying of the focal properties is at least partially performed by a multipole positioned downstream of the bifocal beamformer, and wherein the

Modification would have entailed using the multipole type of lenses of Winkler ‘649 in place of or in addition to the individual lenses of Tanimoto. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so since it would have involved the substitution of one known element for another in order to obtain the predictable results of focusing the beamlets individually. 
Tanimoto and Winkler ‘649 fail to teach wherein the multipole is positioned at a focal plane of the second charged particle beam. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify it as such since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse 86 USPQ 70. 

Regarding Claim 12, Tanimoto teaches the method of claim 9, wherein the bifocal beamformer is further configured to deflect at least one of the first charged particle beam and the second charged particle beam away from an emission axis of the plurality of charged particles (lens modification of Winkler ‘649 allows for deflecting of the beamlet as well, [43], could be useful for blanking a beam).

Regarding Claim 18, Tanimoto teaches the method of claim 17, but fail to teach wherein the first aperture, the second aperture, and the plurality of other apertures form a pattern that creates an electromagnetic field that applies at least a quadrupole lensing effect to the second charged particle beam during use of the bifocal beamformer (modification as above, pattern is whatever grid is chosen to allow beams through).
Winkler ‘649 teaches an apparatus with a plurality of apertures which form a pattern that creates an electromagnetic field that applies at least a quadrupole lensing effect to the second charged particle beam during use of the bifocal beamformer (“quadrupole or octupole” [43], “multipole device include … four electrodes” and “The electrostatic multipoles 151 may be configured for at least one of individually deflecting, correcting, shaping and/or focusing one associated beamlet, respectively”[52]).
Modification would have entailed using the multipole type of lenses of Winkler ‘649 in place of or in addition to the individual lenses of Tanimoto. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so since it would have involved the substitution of one known element for another in order to obtain the predictable results of focusing the beamlets individually. 

Regarding Claim 19, Tanimoto teaches the method of claim 18, wherein the lensing effect applied by the electromagnetic field at least partially causes the modifying of the focal properties of at least one of the first charged particle beam and the second charged particle beam ([93]).

Claims 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al. U.S. PGPUB No. 2010/0133433 in view of Shaked et al. U.S. PGPUB No. 2019/0164721 in further view of Masnaghetti et al. U.S. PGPUB No. 2017/0084424 in further view of Winkler et al. U.S. PGPUB No. 2020/0203116.

Regarding Claim 13, Tanimoto teaches the method of claim 9 but fails to teach wherein the bifocal beamformer comprises a MEMS device configured to generate at least a quadrupole field that at least partially causes the modifying of the focal properties of at least one of the first charged particle beam and the second charged particle beam.
Winkler ‘116 teaches a beamformer comprises a MEMS device ([65]) configured to generate at least a quadrupole field that at least partially causes the modifying of the focal properties of at least one of the first charged particle beam and the second charged particle beam (octupole is at least a quadrupole field and for focus correction [61]).
Modification would have entailed using the MEMS/multipole type of lenses of Winkler ‘116 with the array of the beamformer 109 of Tanimoto. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so since it would have involved the substitution of one known element for another in order to obtain the predictable results of focusing the beamlets individually, and the MEMS would have made it an easy to manufacture system, including wiring and drivers in all operational modes. 

Regarding Claim 14, Tanimoto and Winkler ‘116 teach the method of claim 13, wherein the MEMS device comprises a structure defining a first aperture and a second aperture (modification entails MEMS beamformer, including the array 113), and wherein the first charged particle beam passes through the first aperture and the second charged particle beam passes through the second aperture (Figure 1 of Tanimoto).

Regarding Claim 15, Tanimoto and Winkler ‘116 teach the method of claim 13, wherein the MEMS device comprises one or more electrodes configured to generate the at least the quadrupole field when corresponding voltages are applied to the one or more electrodes (electrodes of the octupole, Winkler ‘116, [61]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881